DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are currently pending.
The abstract submitted on 03/23/2021 is accepted.
The oath submitted on 03/23/2021 is accepted.
The drawings submitted on 03/23/2021 are accepted.
The IDS submitted on 08/31/2021 has been considered.
Foreign priority to EP2020058277 is noted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9, 16,17 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims recite a single means to perform all of the functions of the User Equipment and therefore the claims cover every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites the same limitations as in claim 18, upon which it depends, and therefore claim 19 does not further limit claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program per se.
To overcome this rejection, it is suggested applicant amend the phrase “computer program” to recite ---non-transitory computer-readable medium--- or ---computer usable memory---, or ---computer usable storage memory---, or ---computer readable memory---, or ---computer readable device---, or any variations thereof including a device or memory.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over XU (US 20210321335 A1) in view of Wang et al. (US 20200322856 A1).

Regarding claim 1, XU discloses a user equipment (XU, FIG. 1, terminal device 120 in relation to FIG. 5) for cell measurements (XU, [0049] the terminal device needs to perform intra-frequency measurement or inter-frequency measurement to support mobility operations according to the measurement, such as performing cell reselection), the user equipment comprising means (XU, FIG. 5, processor 510) configured for: 
in response to determining that a signal quality of a serving cell of the user equipment fulfils a certain signal condition (XU, [0050] when the terminal device in the idle state performs the intra-frequency measurement, if a measurement of a serving cell, for example, a measurement of reference signal receiving power (RSRP) is greater than a corresponding RSRP threshold, and a measurement of reference signal receiving quality (RSRQ) is greater than a corresponding RSRQ threshold, the terminal device may not perform the intra-frequency measurement, otherwise, it is necessary to perform the intra-frequency measurement): 
performing intra-frequency measurements on a serving carrier of the serving cell by the user equipment (XU, [0080] If the RSRP of the serving cell is greater than the second RSRP threshold and less than the first RSRP threshold, and/or if the RSRQ of the serving cell is greater than the second RSRQ threshold and less than the first RSRQ threshold, the terminal device performs intra-frequency measurement based on the first information configured for measurement), 
otherwise performing at least inter- frequency measurements on a non-serving carrier (XU, [0082] determining, by the terminal device, to perform the inter-frequency measurement or inter-RAT measurement based on the first information configured for measurement if the measurement of a part or all of the at least one measurement parameter is greater than its corresponding second threshold and less than its corresponding first threshold; and determining, by the terminal device, to perform the inter-frequency measurement or inter-RAT measurement based on the second information configured for measurement if the measurement of a part or all of the at least one measurement parameter is less than the corresponding second threshold).
XU discloses in [0086] that it is most meaningful for the terminal device to perform measurements on the closest cells to the serving cell where the terminal device is located, because it is precisely these cells that may become the reselection cell or handover cell due to the location movement of the terminal device, XU does not expressly disclose identifying one or more neighboring cells on the serving carrier, which is well known in the art for intra-frequency reselection.
Wang et al., for example from an analogous field of endeavor (Wang et al., [0030] a UE monitors and evaluates signal measurements from the serving cell and neighboring cells while camping on the serving cell and may select another cell for camping, due to mobility and monitor for system information from the selected cell) discloses identifying one or more neighboring cells on the serving carrier (Wang et al., [0032] when no inter-frequency/inter-RAT neighboring lists were received, the UE may search for neighboring cells on the serving frequency).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine identifying one or more neighboring cells on the serving carrier as taught by Wang et al. with the system of XU in order to select the cell with the highest priority and the highest signal measurement (Wang et al., [0032]).

Regarding claim 2, XU – Wang et al. disclose in response to determining that the signal quality of the serving cell of the user equipment fulfils the signal condition (XU, [0051] if the measurement of the serving cell, for example, the RSRP measurement is greater than the corresponding RSRP threshold, and the RSRQ measurement is greater than the corresponding RSRQ threshold, the terminal device may not perform the inter-frequency measurement or inter-RAT measurement) and no neighboring cell on the serving carrier is identified (Wang et al., [0032] when no inter-frequency/inter-RAT neighboring lists were received, the UE may search for neighboring cells on the serving frequency): performing intra-frequency measurements on the serving carrier and inter-frequency measurements on the non-serving carrier (XU, [0077] if the RSRQ of the serving cell is greater than the second RSRQ threshold and less than the first RSRQ threshold, the terminal device performs intra-frequency measurement, inter-frequency measurement, or inter-RAT measurement based on the first information configured for measurement).  The motivation is the same as in claim 1.

Regarding claim 3, XU – Wang et al. disclose in response to determining that the signal quality of the serving cell does not fulfil the signal condition: performing inter-frequency measurements on the non-serving carrier and intra-frequency measurements on the serving carrier (XU, [0077]  if the RSRP of the serving cell is less than the second RSRP threshold, and/or the RSRQ of the serving cell is less than the second RSRQ threshold, the terminal device performs intra-frequency measurement, inter-frequency measurement, or inter-RAT measurement based on the second information configured for measurement).

Regarding claim 4, XU – Wang et al. disclose in response to determining that the signal quality of the serving cell fulfils the signal condition (XU, [0051] if the measurement of the serving cell, for example, the RSRP measurement is greater than the corresponding RSRP threshold, and the RSRQ measurement is greater than the corresponding RSRQ threshold, the terminal device may not perform the inter-frequency measurement or inter-RAT measurement) and no neighboring cell on the serving carrier is identified by the user equipment (Wang et al., [0032] when no inter-frequency/inter-RAT neighboring lists were received, the UE may search for neighboring cells on the serving frequency): 
determining if the signal quality of the serving cell fulfils a second signal condition, in case the signal quality of the serving cell fulfils the second signal condition (XU, [0063] when the channel condition is moderate, RRM measurement is performed based on the first information configured for measurement; when the channel condition is poor, RRM measurement is performed based on the second information configured for measurement), performing the inter-frequency measurements on the non-serving carrier (XU, [0077] If the RSRP of the serving cell is less than the second RSRP threshold, and/or the RSRQ of the serving cell is less than the second RSRQ threshold, the terminal device performs intra-frequency measurement, inter-frequency measurement, or inter-RAT measurement based on the second information configured for measurement), 
otherwise performing the intra-frequency measurements on the serving carrier and inter-frequency measurements on the non-serving carrier (XU, [0077] If the RSRP of the serving cell is greater than the second RSRP threshold and less than the first RSRP threshold, and/or, if the RSRQ of the serving cell is greater than the second RSRQ threshold and less than the first RSRQ threshold, the terminal device performs intra-frequency measurement, inter-frequency measurement, or inter-RAT measurement based on the first information configured for measurement).  The motivation is the same as in claim 1.

Regarding claim 5, XU – Wang et al. disclose in response to determining that the signal quality of the serving cell fulfils the signal condition (XU, [0051] if the measurement of the serving cell, for example, the RSRP measurement is greater than the corresponding RSRP threshold, and the RSRQ measurement is greater than the corresponding RSRQ threshold, the terminal device may not perform the inter-frequency measurement or inter-RAT measurement) and no neighboring cell on the serving carrier is identified by the user equipment (Wang et al., [0032] when no inter-frequency/inter-RAT neighboring lists were received, the UE may search for neighboring cells on the serving frequency): 
performing intra-frequency measurements on the serving carrier and inter-frequency measurements on the non-serving carrier for a predefined time period (Wang et al., [0064] the UE may autonomously make the cell camping decision based on cell reselection criteria based on system information received from the serving cell BS, where a SIB2 can include an s-IntraSearchP threshold, an s-IntraSearchQ threshold, an s-NonIntraSearchP threshold, and/or an s-NonIntraSearchQ threshold for beginning a cell search), and 
after the time period has lapsed stopping the intra-frequency measurements and continuing the performing of the inter-frequency measurements on the non-serving carrier (Wang et al., [0064] when the received signal power of the currently camped cell falls below the s-NonIntraSearchP threshold and/or when the received signal quality of the currently camped cell falls below the s-NonIntraSearchQ threshold, the UE may search and/or monitor for an inter-frequency candidate cell or an inter-RAT candidate cell), 
wherein a number of the identified neighboring cells is higher than a predefined minimum number (Wang et al., [0063] the UE may rank the candidate cells based on certain ranking rules or cell reselection priorities associated with the candidate cells in addition to the channel measurements), 
wherein each cell of the identified neighboring cells has a signal quality that fulfils a signal quality selection criterion (Wang et al., [0063] when the received signal power and/or the received signal quality measured from any of the qualified cells becomes better than the currently camped cell by a certain amount, or based on a hysteresis, and remains better than the currently camped cell for a predefined time duration, the UE changes to camp on the better cell).  The motivation is the same as in claim 1.

Regarding claim 6, XU – Wang et al. disclose the signal quality selection criterion requiring the signal quality of said identified cell to be higher than a predefined quality threshold (XU, [0080] If the RSRP of the serving cell of the terminal device is greater than the first RSRP threshold, and/or the RSRQ of the serving cell is greater than the first RSRQ threshold, the terminal device may choose not to perform intra-frequency measurement), 
the quality threshold being an absolute value or a value relative to the signal quality of the serving cell (XU, [0058] the first information configured for measurement includes, measurement objects: synchronization signal block measurement time/SMTC, a pattern of measured synchronization signal block/Synchronizing Signal/PBCH Block, SSB or SS/PBCH Block, a pattern of measured time slot, a list of measured cell identities, and the like).

Regarding claim 7, XU – Wang et al. disclose a number of synchronization signal blocks (SSBs) received from each of the identified neighboring cells is higher than a threshold (XU, [0060] the first information configured for measurement includes only reference signals sent by neighboring or close cells, so the number of measured time slots is small, and the second information configured for measurement includes reference signals sent by more cells, so the number of measured time slots is larger) and/or signal values of the SSBs fulfil a quality metric (XU, [0066] the at least one measurement parameter may include: reference signal receiving power (RSRP), reference signal receiving quality (RSRQ), reference signal-signal to interference plus noise ratio (RS-SINR), moving speed of the terminal device, temporal change rate of RSRP, temporal change rate of RSRQ, temporal change rate of RS-SINR, a measured number of cells and the like).

Regarding claim 8, XU – Wang et al. disclose user equipment having a user equipment state, wherein the user equipment state is a connected state, inactive state or idle state (XU, [0049] in the RRC connected state, the terminal device needs to continuously perform intra-frequency measurement or inter-frequency measurement based on configuration of the network device to support mobility operations, such as performing cell handover).

Regarding claim 9, XU – Wang et al. disclose the user equipment being comprised in a communication system supporting a same radio access technology or different radio access technologies (XU, [0051] for the terminal device in the idle state, when performing inter-frequency measurement or inter-RAT (inter-radio access technologies) measurement, the terminal device needs to perform the inter-frequency measurement or inter-RAT measurement for a frequency having a higher priority than the currently used frequency).

Regarding claim 10, XU discloses a method (XU, FIGs. 2/4) used in a user equipment (XU, FIG. 1, terminal device 120 in relation to FIG. 5), comprising: in response to determining that a signal quality of a serving cell of the user equipment fulfils a certain signal condition (XU, [0050] when the terminal device in the idle state performs the intra-frequency measurement, if a measurement of a serving cell, for example, a measurement of reference signal receiving power (RSRP) is greater than a corresponding RSRP threshold, and a measurement of reference signal receiving quality (RSRQ) is greater than a corresponding RSRQ threshold, the terminal device may not perform the intra-frequency measurement, otherwise, it is necessary to perform the intra-frequency measurement): 
performing intra-frequency measurements on a serving carrier of the serving cell by the user equipment (XU, [0080] If the RSRP of the serving cell is greater than the second RSRP threshold and less than the first RSRP threshold, and/or if the RSRQ of the serving cell is greater than the second RSRQ threshold and less than the first RSRQ threshold, the terminal device performs intra-frequency measurement based on the first information configured for measurement), otherwise performing at least inter-frequency measurements on a non- serving carrier (XU, [0082] determining, by the terminal device, to perform the inter-frequency measurement or inter-RAT measurement based on the first information configured for measurement if the measurement of a part or all of the at least one measurement parameter is greater than its corresponding second threshold and less than its corresponding first threshold; and determining, by the terminal device, to perform the inter-frequency measurement or inter-RAT measurement based on the second information configured for measurement if the measurement of a part or all of the at least one measurement parameter is less than the corresponding second threshold).
XU discloses in [0086] that it is most meaningful for the terminal device to perform measurements on the closest cells to the serving cell where the terminal device is located, because it is precisely these cells that may become the reselection cell or handover cell due to the location movement of the terminal device, XU does not expressly disclose identifying one or more neighboring cells on the serving carrier, which is well known in the art for intra-frequency reselection.
Wang et al., for example from an analogous field of endeavor (Wang et al., [0030] a UE monitors and evaluates signal measurements from the serving cell and neighboring cells while camping on the serving cell and may select another cell for camping, due to mobility and monitor for system information from the selected cell) discloses identifying one or more neighboring cells on the serving carrier (Wang et al., [0032] when no inter-frequency/inter-RAT neighboring lists were received, the UE may search for neighboring cells on the serving frequency).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine identifying one or more neighboring cells on the serving carrier as taught by Wang et al. with the system of XU in order to select the cell with the highest priority and the highest signal measurement (Wang et al., [0032]).

Regarding claim 11, XU – Wang et al. disclose performing intra-frequency measurements on the serving carrier and inter-frequency measurements on the non-serving carrier (XU, [0049] the terminal device needs to perform intra-frequency measurement or inter-frequency measurement to support mobility operations according to the measurement, such as performing cell reselection), 
in response to determining that the signal quality of the serving cell does not fulfil the signal condition: performing inter-frequency measurements on the non-serving carrier and intra-frequency measurements on the serving carrier (XU, [0077] if the RSRQ of the serving cell is greater than the second RSRQ threshold and less than the first RSRQ threshold, the terminal device performs intra-frequency measurement, inter-frequency measurement, or inter-RAT measurement based on the first information configured for measurement).

Regarding claim 12, XU – Wang et al. disclose performing intra-frequency measurements on the serving carrier and inter-frequency measurements on the non-serving carrier for a predefined time period (Wang et al., [0064] the UE may autonomously make the cell camping decision based on cell reselection criteria based on system information received from the serving cell BS, where a SIB2 can include an s-IntraSearchP threshold, an s-IntraSearchQ threshold, an s-NonIntraSearchP threshold, and/or an s-NonIntraSearchQ threshold for beginning a cell search), and after the time period has lapsed stopping the intra-frequency measurements and continuing the performing of the inter-frequency measurements on the non-serving carrier (Wang et al., [0064] when the received signal power of the currently camped cell falls below the s-NonIntraSearchP threshold and/or when the received signal quality of the currently camped cell falls below the s-NonIntraSearchQ threshold, the UE may search and/or monitor for an inter-frequency candidate cell or an inter-RAT candidate cell).  The motivation is the same as in claim 10.

Regarding claim 13, XU – Wang et al. disclose performing intra-frequency measurements on the serving carrier for a predefined time period (Wang et al., [0064] the UE may autonomously make the cell camping decision based on cell reselection criteria based on system information received from the serving cell BS, where a SIB2 can include an s-IntraSearchP threshold, an s-IntraSearchQ threshold, an s-NonIntraSearchP threshold, and/or an s-NonIntraSearchQ threshold for beginning a cell search), and 
after the time period has lapsed stopping the intra-frequency measurements and performing of the inter-frequency measurements on the non-serving carrier (Wang et al., [0064] when the received signal power of the currently camped cell falls below the s-NonIntraSearchP threshold and/or when the received signal quality of the currently camped cell falls below the s-NonIntraSearchQ threshold, the UE may search and/or monitor for an inter-frequency candidate cell or an inter-RAT candidate cell).  The motivation is the same as in claim 10.

Regarding claim 14, XU – Wang et al. disclose the one or more one or more neighboring cells being identified by the user equipment (Wang et al., [0030] a UE monitors and evaluates signal measurements from the serving cell and neighboring cells while camping on the serving cell and may select another cell for camping, due to mobility and monitor for system information from the selected cell), 
wherein the identifying comprises detecting a presence of the one or more one or more neighboring cells in accordance with a detection condition (Wang et al., [0032] when no inter-frequency/inter-RAT neighboring lists were received, the UE may search for neighboring cells on the serving frequency), wherein the detection condition comprises at least one of: a number of the identified neighboring cells is higher than a predefined minimum number (Wang et al., [0063] the UE may rank the candidate cells based on certain ranking rules or cell reselection priorities associated with the candidate cells in addition to the channel measurements); 
each cell of the identified neighboring cells has a signal quality that fulfils a signal quality selection criterion (Wang et al., [0063] when the received signal power and/or the received signal quality measured from any of the qualified cells becomes better than the currently camped cell by a certain amount, or based on a hysteresis, and remains better than the currently camped cell for a predefined time duration, the UE changes to camp on the better cell); and 
a number of synchronization signal blocks (SSBs) received from each of the identified neighboring cells is higher than a threshold (XU, [0060] the first information configured for measurement includes only reference signals sent by neighboring or close cells, so the number of measured time slots is small, and the second information configured for measurement includes reference signals sent by more cells, so the number of measured time slots is larger) and/or signal values of the SSBs fulfil a quality metric (XU, [0066] the at least one measurement parameter may include: reference signal receiving power (RSRP), reference signal receiving quality (RSRQ), reference signal-signal to interference plus noise ratio (RS-SINR), moving speed of the terminal device, temporal change rate of RSRP, temporal change rate of RSRQ, temporal change rate of RS-SINR, a measured number of cells and the like).  The motivation is the same as in claim 10.

Regarding claim 15, XU discloses a computer program comprising instructions (XU, [0171] each step may be completed by an integrated logic circuit of hardware in a processor or instructions in the form of software located in a mature storage medium) for causing a user equipment (XU, FIG. 1, terminal device 120 in relation to FIG. 7) for performing at least the following: 
in response to determining that a signal quality of a serving cell of the apparatus fulfils a certain signal condition (XU, [0050] when the terminal device in the idle state performs the intra-frequency measurement, if a measurement of a serving cell, for example, a measurement of reference signal receiving power (RSRP) is greater than a corresponding RSRP threshold, and a measurement of reference signal receiving quality (RSRQ) is greater than a corresponding RSRQ threshold, the terminal device may not perform the intra-frequency measurement, otherwise, it is necessary to perform the intra-frequency measurement): 
performing intra- frequency measurements on a serving carrier of the serving cell by the user equipment (XU, [0080] If the RSRP of the serving cell is greater than the second RSRP threshold and less than the first RSRP threshold, and/or if the RSRQ of the serving cell is greater than the second RSRQ threshold and less than the first RSRQ threshold, the terminal device performs intra-frequency measurement based on the first information configured for measurement), otherwise performing at least inter-frequency measurements on a non-serving carrier  (XU, [0082] determining, by the terminal device, to perform the inter-frequency measurement or inter-RAT measurement based on the first information configured for measurement if the measurement of a part or all of the at least one measurement parameter is greater than its corresponding second threshold and less than its corresponding first threshold; and determining, by the terminal device, to perform the inter-frequency measurement or inter-RAT measurement based on the second information configured for measurement if the measurement of a part or all of the at least one measurement parameter is less than the corresponding second threshold).
XU discloses in [0086] that it is most meaningful for the terminal device to perform measurements on the closest cells to the serving cell where the terminal device is located, because it is precisely these cells that may become the reselection cell or handover cell due to the location movement of the terminal device, XU does not expressly disclose identifying one or more neighboring cells on the serving carrier, which is well known in the art for intra-frequency reselection.
Wang et al., for example from an analogous field of endeavor (Wang et al., [0030] a UE monitors and evaluates signal measurements from the serving cell and neighboring cells while camping on the serving cell and may select another cell for camping, due to mobility and monitor for system information from the selected cell) discloses identifying one or more neighboring cells on the serving carrier (Wang et al., [0032] when no inter-frequency/inter-RAT neighboring lists were received, the UE may search for neighboring cells on the serving frequency).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine identifying one or more neighboring cells on the serving carrier as taught by Wang et al. with the system of XU in order to select the cell with the highest priority and the highest signal measurement (Wang et al., [0032]).

Regarding claim 16, XU discloses a user equipment (XU, FIG. 1, terminal device 120 in relation to FIG. 5) for cell measurements (XU, [0049] the terminal device needs to perform intra-frequency measurement or inter-frequency measurement to support mobility operations according to the measurement, such as performing cell reselection), the user equipment comprising means (XU, FIG. 5, processor 510) configured for: 
determining if a measurement threshold is set for a serving cell on a serving carrier of the user equipment, wherein the measurement threshold indicates when the user equipment is required to perform inter-frequency measurements (XU, [0050] when the terminal device in the idle state performs the intra-frequency measurement, if a measurement of a serving cell, for example, a measurement of reference signal receiving power (RSRP) is greater than a corresponding RSRP threshold, and a measurement of reference signal receiving quality (RSRQ) is greater than a corresponding RSRQ threshold, the terminal device may not perform the intra-frequency measurement, otherwise, it is necessary to perform the intra-frequency measurement); 
in response to determining that that the measurement threshold is set: determining whether the signal quality of the serving cell exceeds the measurement threshold (XU, [0080] If the RSRP of the serving cell is greater than the second RSRP threshold and less than the first RSRP threshold, and/or if the RSRQ of the serving cell is greater than the second RSRQ threshold and less than the first RSRQ threshold),
in response to determining that signal quality exceeds the measurement threshold, searching for at least one neighboring cell on the serving carrier (XU, [0080] the terminal device performs intra-frequency measurement based on the first information configured for measurement), and 
performing intra-frequency measurements on the serving carrier and inter- frequency measurements on a non-serving carrier (XU, [0082] determining, by the terminal device, to perform the inter-frequency measurement or inter-RAT measurement based on the first information configured for measurement if the measurement of a part or all of the at least one measurement parameter is greater than its corresponding second threshold and less than its corresponding first threshold; and determining, by the terminal device, to perform the inter-frequency measurement or inter-RAT measurement based on the second information configured for measurement if the measurement of a part or all of the at least one measurement parameter is less than the corresponding second threshold).
XU discloses in [0086] that it is most meaningful for the terminal device to perform measurements on the closest cells to the serving cell where the terminal device is located, because it is precisely these cells that may become the reselection cell or handover cell due to the location movement of the terminal device, XU does not expressly disclose identifying at least one neighboring cell on the serving carrier, which is well known in the art for intra-frequency reselection.
Wang et al., for example from an analogous field of endeavor (Wang et al., [0030] a UE monitors and evaluates signal measurements from the serving cell and neighboring cells while camping on the serving cell and may select another cell for camping, due to mobility and monitor for system information from the selected cell) discloses identifying at least one neighboring cell on the serving carrier (Wang et al., [0032] when no inter-frequency/inter-RAT neighboring lists were received, the UE may search for neighboring cells on the serving frequency).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine identifying at least one neighboring cell on the serving carrier as taught by Wang et al. with the system of XU in order to select the cell with the highest priority and the highest signal measurement (Wang et al., [0032]).

Regarding claim 17, XU – Wang et al. disclose the measurement threshold being s-Measure value and the user equipment being in connected mode (XU, [0053] for the terminal device in connected state, the terminal device may perform RRM measurement based on the S-measure criterion).

Regarding claim 18, XU – Wang et al. disclose the means comprises at least one processor (XU, FIG. 7, processor 710); and at least one memory including computer program code (XU, FIG. 7, memory 720), the at least one memory and the computer program code being configured to, with the at least one processor, cause the performance of the user equipment (XU, [0171] each step may be completed by an integrated logic circuit of hardware in a processor or instructions in the form of software located in a mature storage medium).

Regarding claim 19, XU – Wang et al. disclose the means comprises at least one processor (XU, FIG. 7, processor 710); and at least one memory including computer program code (XU, FIG. 7, memory 720), the at least one memory and the computer program code being configured to, with the at least one processor, cause the performance of the user equipment (XU, [0171] each step may be completed by an integrated logic circuit of hardware in a processor or instructions in the form of software located in a mature storage medium).

Regarding claim 20, XU discloses an apparatus comprising means (XU, FIG. 5, processor 510) configured for configuring a user equipment (XU, FIG. 1, terminal device 120 in relation to FIG. 5) to perform: 
in response to determining that a signal quality of a serving cell of the user equipment fulfils a certain signal condition (XU, [0050] when the terminal device in the idle state performs the intra-frequency measurement, if a measurement of a serving cell, for example, a measurement of reference signal receiving power (RSRP) is greater than a corresponding RSRP threshold, and a measurement of reference signal receiving quality (RSRQ) is greater than a corresponding RSRQ threshold, the terminal device may not perform the intra-frequency measurement, otherwise, it is necessary to perform the intra-frequency measurement): performing intra-frequency measurements on a serving carrier of the serving cell by the user equipment (XU, [0080] If the RSRP of the serving cell is greater than the second RSRP threshold and less than the first RSRP threshold, and/or if the RSRQ of the serving cell is greater than the second RSRQ threshold and less than the first RSRQ threshold, the terminal device performs intra-frequency measurement based on the first information configured for measurement), 
otherwise performing at least inter- frequency measurements on a non-serving carrier (XU, [0082] determining, by the terminal device, to perform the inter-frequency measurement or inter-RAT measurement based on the first information configured for measurement if the measurement of a part or all of the at least one measurement parameter is greater than its corresponding second threshold and less than its corresponding first threshold; and determining, by the terminal device, to perform the inter-frequency measurement or inter-RAT measurement based on the second information configured for measurement if the measurement of a part or all of the at least one measurement parameter is less than the corresponding second threshold).
XU discloses in [0086] that it is most meaningful for the terminal device to perform measurements on the closest cells to the serving cell where the terminal device is located, because it is precisely these cells that may become the reselection cell or handover cell due to the location movement of the terminal device, XU does not expressly disclose identifying one or more neighboring cells on the serving carrier, which is well known in the art for intra-frequency reselection.
Wang et al., for example from an analogous field of endeavor (Wang et al., [0030] a UE monitors and evaluates signal measurements from the serving cell and neighboring cells while camping on the serving cell and may select another cell for camping, due to mobility and monitor for system information from the selected cell) discloses identifying one or more neighboring cells on the serving carrier (Wang et al., [0032] when no inter-frequency/inter-RAT neighboring lists were received, the UE may search for neighboring cells on the serving frequency).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine identifying one or more neighboring cells on the serving carrier as taught by Wang et al. with the system of XU in order to select the cell with the highest priority and the highest signal measurement (Wang et al., [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harada et al. (US 20210168745 A1) is cited to show a processor that scales a delay requirement of an intra-frequency measurement based on a synchronization signal block by a scaling factor corresponding to each of a plurality of carriers and a receiver that receives the synchronization signal block in each of the plurality of carriers, where a specified carrier out of the plurality of carriers satisfies a condition, which is similar to aspects of the claimed invention.
Deenoo et al. (US 20200052803 A1) is cited to show a wireless device that may use determined channel metrics and/or cell quality to trigger and report cell or frequency measurements in one or more cells neighboring the device's serving cell and use the determined channel metrics and/or cell quality to select a beam or sub-band for initial access to a cell, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416